Interim Decision #4424

KM= of VA8CABBLT..0

In Section 212(g) Proceedings
A-188265U

Deckled

serisC1wrgeNovember27,796
798/,

In the absence of persuasive, appealing factors, application for waiver, pursuant to section 212(g), Immigration and Nationality Act, as amended, of
excludability under sections 212(a) (9) and (10) of the Act, is denied, In the
exercise of discretion, in the case of an alien whowas convicted in Italy in
104s of the crime of continued extortion. In association with•14 other men
in an operation bearing strong resemblance to the activities of an organized
Criminal band.

The applicant is a male, native and 'citizen of Italy, born in
Aragona, .Agrigento, Italy, on June 14, 1902. He was married on
April 23, 1921, in Aragona to Carmelo, Salamone, a fifty seven year
old native and citizen of Italy.. They live together in Vittoria,
Ragusa, Italy.
This is the first and only marriage for both the applicant and his
spouse. Satisfactory documentary evidence of marital history and
the naturalization of his son, Domenico Vaccareno, was presented.
The applicant has the following children, all born in Italy: (1)
Maria, born January 25, 1925; (2) Vincenzo, born August 30, 1928;
and (3) Domenico, born March 8, 1931.
Maria was lawfully admitted•to the United States for permanent
residence three years ago and resides with her resident -linen spouse
in Chicago, Illinois. • Vincenzo is married to a school teacher and
resides in Vittoria, Ragusa, Italy. Domenico, married to a United
States citizen, was naturalized in 1963 and resides in Patterson, New
Jersey.
The applicant, who has never been to the United States, was
found by the consular officer to be eligible for a visa, for permanent
residence in all respects except for excludability under sections 212
(a) (9) and (10) of the Immigration and Nationality Act.
In testimony before an officer of this Service on October 6, 1964,
-

21

-Interim Decision #1424

:at Palermo, Italy, the applicant testifie41 that the following record of
conviction related to him:
On June 20, 1948, sentenced by the Court of Assizes of Eagan to Ave
years and four months' Imprisonment and twenty-four thousand lire fine for
continued extortion.

According to the official court record, the applicant was accused
of having written threatening letters for the purposes of extortion,
and of attempted kidnapping, in association with fourteen other men
in an operation bearing strong resemblance to the activities of an
organized criminal band. The depredations of this band caused
wide-spread terror in the southeastern portion of the island of Sicily
during 1945 and 1946. Fifteen members alleged to have been members of the band were arrested and eventually brought to trial on
June 26, 1948, in the Court of Assizes, Ragusa. Among the crimes
for which various defendants were convicted were, extortion letters,
attempted kidnapping, destruction of property by means of military
mines, dynamite, and hand grenades. The applicant was convicted
of aggravated extortion, in that, he had been involved in the
forwarding of threatening letters to the victims. The court noted
in its decision that the applicant had received a sum of three
hundred thousand lire from one of the victims and had kept, for his
own use, a portion more than that to which he was entitled, thus
cheating his co-conspirators. The court record was replete with
accounts of activities which are the mark of criminal conspirators,
zuch as the bombing and dynamiting of homes of intended victims

who were reluctant to accede to the demands of the extortionists.
Of the numerous crimes ascribed to the fifteen members of the band
arrested and tried, the applicant was convicted of aggravated extortion. He was sentenced to five years and four months' imprisonment
and a fine of twenty-four thousand lire.
In describing the circumstances surrounding the conviction, the
applicant testified that, for business reasons and because he did not
enjoy "good relationship" with the local police, he had been the
innocent victim of machinations by business associates and the
police. He emphatically denied any complicity in the crime for
which he was convicted, or any association with the fourteen codefendants in his trial. He testified further that he had never
committed the crime for which he was convicted, nor any other act
or offense which might render him inadmissible to the United States,

or subject him to criminal prosecution.
The applicant testified that he is a truck-farmer, operating his
own small acreage of vegetables. In 1963 he earned a total of five
hundred thousand lire, plus the vegetables hit own family consumed.
22

-

Interim Decision #1424

He stated tha•in the event he is granted a waiver, his wife would
accompany him to the United States. According to the applicant,
his son Vincenzo, who is married to a school teacher, intends to remain in the small town of "Vittoria close to the home occupied by the
applicant and his spouse. He testified that since his son, Domenico,
had been admitted to the United States, he had received nothing in
the way of financial support from him. He claimed, however, to be
self-sufficient with his earnings.
The applicant's son, Domenico Vaecarello, was interviewed by a
Service officer on March SO, 1964, at Newark, New Jersey, and con
roborated his statements relative tv their family history. He stated
that he was aware of his father's ground of excludability, but that
it was his desire that he be permitted to join him in the United
States.

Domenico Vaecarello testified that he is steadily employed and has
other substantial assets, and that he was willing and able to assume
the financial obligation to support the subject in the event he is
admitted to the United States.

Ho testified further that the hard-

he was suffering involved the age of the subject and the subject's spouse, and the difficulty that they were experiencing in sus:taining themselves. He added that he would like to have the subject
and his wife come to the United States so they could see their graidchild. He also indicated it would be an additional financial burden
to him if, in addition to supporting his own family, he might have to
ship

contribute to support his parents in Italy.

Records of other investigative agencies Were checked with negative
results regarding the applicant and his son.
The ground of excludability which presently bars the applicant
from admission was the result of a conviction of a crime stemming
from activities of a group of individuals who evidently had banded
together for the express purpose of planning and executing crimes
of a nature peculiirly adapted to the gang concept. The methods
commonly used by the gang to achieve its objectives were those extremely repugnant to men of good will, and familiar with democratic
traditions. The vicious threat of physical injury, kidnapping, or
damage to property, has been recognized for many years us the evil
tool of this particularly despicable type of criminal. Manifestations
of this type of criminality are all too evident today, unfortunately,
both in Sicily and in the United States.
In spite of the weight of evidence which led to the conviction of
the applicant with his fourteen co-defendants, he stoutly maintained
that he had been innocent and that he was the victim of the animosity of individuals because of business and primal reasons. The
28

Interim Decision #1424

•
official court reoord strongly contradicts this self-serving statement.
The applicant's intransigent attitude concerning his conviction, and
his attempt to re-try his case before the interviewing officer would
tend to invalidate an assumption of his reformation
, and rehabili-

tation.
In view of the type of criminal background relating to the applicant, it is not entirely certain that Ka admission to the United States
would not be contrary to the national welfare, safety, and security
of the nation. With regard to the hardship alleged by the applicant's son, it cannot be regarded as within the purview of the "extreme" hardship oontemplated by the statute. The applicant recidea
adjacent to a son who has never actually been seperated from him.
In view of the absence of persuasive, appealing factors and the
presence of many that are derogatory, the application will be denied
as a matter of discretion.
ORDER: It is ordered that the application of Domenico Vaccarello for a waiver of exeludabllity under paragraphs (9) and (10)
of section 212(a) of tilt; Immigration and Natio silty Act, be and is
,

tlenied, pursuant to the authority contained under section 212(g) of
the Immigration and Nationality Act.

424

